                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

  CYNTHIA HUGHES,                                  )
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               )          No. 1:20-CV-244-DCLC-HBG
                                                   )
  C.R. BARD, INC., et al.,                         )
                                                   )
                 Defendants.                       )

                                                ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

  and Standing Order 13-02.

         Now before the Court is Plaintiff’s Motion for Leave to Withdraw as Counsel. [Doc. 43]

  Plaintiff moves the Court to enter an order allowing the withdrawal of attorneys Darren McDowell

  and Eric Przybysz as counsel of record for Plaintiff. Attorneys Joe P. Leniski, Jr. and Steven S.

  Schulte will remain as Plaintiff’s counsel.

         Because continuity of counsel is ensured, the Court finds the Motion [Doc. 43] well taken,

  and it is GRANTED. See also E.D. Tenn. L.R. 83.4(f) (“Where a party is represented by multiple

  counsel of record, an attorney may withdraw, provided the party is still being represented by

  another attorney of record, upon the filing of a notice of withdrawal.”). Attorneys Darren

  McDowell and Eric Przybysz are RELIEVED of their duties as counsel in this matter.

         IT IS SO ORDERED.

                                                ENTER:


                                                United States Magistrate Judge




Case 1:20-cv-00244-DCLC-HBG Document 46 Filed 10/09/20 Page 1 of 1 PageID #: 40
